Exhibit 10.8

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO PPM TECHNOLOGIES HOLDINGS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

Right to Purchase up to 56,375 Shares of Common Stock of

PetroAlgae Inc.

(subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

 

No. 10

  Issue Date: October 9, 2009

PETROALGAE INC., a corporation organized under the laws of the State of Delaware
(the “Company”), hereby certifies that, for value received, VALENS OFFSHORE SPV
I, LTD., a Cayman Islands company, or assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company (as defined
herein) from and after the Issue Date of this Warrant and at any time prior to
October 9, 2014, up to 56,375 (subject to adjustment as provided herein) fully
paid and nonassessable shares of Common Stock (as hereinafter defined), no par
value per share, at the applicable Exercise Price per share (as defined below).
The number and character of such shares of Common Stock and the applicable
Exercise Price per share are subject to adjustment as provided herein.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a) The term “Common Stock” includes (i) the Company’s Common Stock, no par
value per share; and (ii) any other securities into which or for which any of
the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.

(b) The term “Company” shall include PetroAlgae Inc. and any person or entity
which shall succeed, or assume the obligations of, PetroAlgae Inc. hereunder.

(c) The “Exercise Price” applicable under this Warrant shall be $15.00 per
share, subject to adjustment as provided herein.

(d) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)



--------------------------------------------------------------------------------

which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.

1. Exercise of Warrant.

1.1 Number of Shares Issuable upon Exercise. From and after the date hereof, the
Holder shall be entitled to receive, upon exercise of this Warrant in whole or
in part, by delivery of an original or fax copy of an exercise notice in the
form attached hereto as Exhibit A (the “Exercise Notice”), shares of Common
Stock of the Company, subject to adjustment pursuant to Section 4.

1.2 Fair Market Value. For purposes hereof, the “Fair Market Value” of a share
of Common Stock as of a particular date (the “Determination Date”) shall mean:

(a) If the Company’s Common Stock is traded on the American Stock Exchange or
another national exchange or is quoted on the Global Market, the Global Select
Market or the Capital Market of The Nasdaq Stock Market, Inc. (“Nasdaq”), then
the closing or last sale price, respectively, reported for the last business day
immediately preceding the Determination Date.

(b) If the Company’s Common Stock is not traded on the American Stock Exchange
or another national exchange or on the Nasdaq but is traded on the NASDAQ Over
The Counter Bulletin Board, then the mean of the average of the closing bid and
asked prices reported for the last business day immediately preceding the
Determination Date.

(c) Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree or in the absence of
agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen from a
panel of persons qualified by education and training to pass on the matter to be
decided.

(d) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company’s charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of the Warrant are outstanding at the Determination Date.

1.3 Company Acknowledgment. The Company will, at the time of the exercise of
this Warrant, upon the request of the holder hereof acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to

 

2



--------------------------------------------------------------------------------

be entitled after such exercise in accordance with the provisions of this
Warrant. If the holder shall fail to make any such request, such failure shall
not affect the continuing obligation of the Company to afford to such holder any
such rights.

1.4 Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the holders of this Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.

2. Procedure for Exercise.

2.1 Delivery of Stock Certificates, Etc., on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares in accordance herewith. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three (3) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which such holder would otherwise be entitled,
cash equal to such fraction multiplied by the then Fair Market Value of one full
share, together with any other stock or other securities and property (including
cash, where applicable) to which such Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.

2.2 Exercise.

(a) Payment may be made either (i) in cash of immediately available funds or by
certified or official bank check payable to the order of the Company equal to
the applicable aggregate Exercise Price, (ii) by delivery of this Warrant, or
shares of Common Stock and/or Common Stock receivable upon exercise of this
Warrant in accordance with the formula set forth in subsection (b) below, or
(iii) by a combination of any of the foregoing methods, for the number of Common
Shares specified in such Exercise Notice (as such exercise number shall be
adjusted to reflect any adjustment in the total number of shares of Common Stock
issuable to the Holder per the terms of this Warrant) and the Holder shall
thereupon be entitled to receive the number of duly authorized, validly issued,
fully-paid and non-assessable shares of Common Stock (or Other Securities)
determined as provided herein.

 

3



--------------------------------------------------------------------------------

(b) Notwithstanding any provisions herein to the contrary, if the Fair Market
Value of one share of Common Stock is greater than the Exercise Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant for
cash, the Holder may elect to receive shares equal to the value (as determined
below) of this Warrant (or the portion thereof being exercised) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

X=        Y(A-B)                A Where X =    the number of shares of Common
Stock to be issued to the Holder Y =    the number of shares of Common Stock
purchasable under this Warrant or, if only a portion of this Warrant is being
exercised, the portion of this Warrant being exercised (at the date of such
calculation) A =    the Fair Market Value of one share of the Company’s Common
Stock (at the date of such calculation) B =    the Exercise Price per share (as
adjusted to the date of such calculation)

3. Effect of Reorganization, Etc.; Adjustment of Exercise Price.

3.1 Reorganization, Consolidation, Merger, Etc. If there occurs any capital
reorganization or any reclassification of the Common Stock of the Company, the
consolidation or merger of the Company with or into another person or entity
(other than a merger or consolidation of the Company in which the Company is the
continuing entity and which does not result in any reorganization or
reclassification of its outstanding Common Stock) or the sale or conveyance of
all or substantially all of the assets of the Company to another person or
entity, then, as a condition precedent to any such reorganization,
reclassification, consolidation, merger, sale or conveyance, the Holder will be
entitled to receive upon surrender of this Warrant to the Company (x) to the
extent there are cash proceeds resulting from the consummation of such
reorganization, reclassification, consolidation, merger, sale or conveyance, in
exchange for this Warrant, cash in an amount equal to the cash proceeds that
would have been payable to the Holder had the Holder exercised this Warrant in
its entirety immediately prior to the consummation of such reorganization,
reclassification, consolidation, merger, sale or conveyance, less the aggregate
exercise price payable upon exercise of this Warrant in its entirety, and (y) to
the extent that the Holder would be entitled to receive securities (in addition
to or in lieu of cash in connection with any such reorganization,
reclassification, consolidation, merger, sale or conveyance), the same kind and
amounts of securities or other assets, or both, that are issuable or
distributable to the holders of outstanding Common Stock of the Company with
respect to their Common Stock upon such reorganization, reclassification,
consolidation, merger, sale or conveyance, as would have been deliverable to the
Holder had the Holder exercised this Warrant in its entirety immediately prior
to the consummation of such reorganization, reclassification, consolidation,
merger, sale or conveyance less an amount of such securities having a value
equal to the aggregate exercise price payable upon exercise of this Warrant in
its entirety.

 

4



--------------------------------------------------------------------------------

3.2 Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
concurrently with any distributions made to holders of its Common Stock, shall
at its expense deliver or cause to be delivered to the Holder the stock and
other securities and property (including cash, where applicable) receivable by
the Holder pursuant to Section 3.1, or, if the Holder shall so instruct the
Company, to a bank or trust company specified by the Holder and having its
principal office in New York, NY as trustee for the Holder.

3.3 Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4. In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 3, then the Company’s
securities and property (including cash, where applicable) receivable by the
Holder will be delivered to the Holder or the Trustee as contemplated by
Section 3.2.

3.4 Adjustments to Exercise Price and Effective Price Per Share. The Exercise
Price and Effective Price Per Share (as defined below) shall each be subject to
adjustment from time to time as follows:

(a) If the Company shall, at any time or from time to time after the date hereof
until six (6) months thereafter, issue any Common Stock, options to purchase or
rights to subscribe for shares of Common Stock), securities by their terms
convertible into, exercisable or exchangeable for shares of Common Stock, or
options to purchase or rights to subscribe for such convertible, exercisable or
exchangeable securities without consideration or for consideration per share
(including, in the case of such options, rights, or securities, the additional
consideration required to be paid to the Company upon exercise, conversion or
exchange) less than the Exercise Price per share in effect immediately prior to
the issuance of such shares of Common Stock or securities, then such Exercise
Price shall forthwith be lowered to a price equal to the price per share for
which such shares of Common Stock were issued (calculated by dividing the total
consideration received by the Company for such issuance (as determined below)
divided by the number of shares issued (as determined below)). Notwithstanding
the foregoing, the foregoing provisions shall not be triggered by any options to
purchase shares of Common Stock (or any shares issued in connection therewith)
or other form of incentive equity granted or issued under the Company’s 2009
Equity Compensation Plan, or any shares of Common Stock issued to a strategic
partner or licensee in connection with a joint venture, strategic alliance,
licensing agreement, or other similar form of agreement.

 

5



--------------------------------------------------------------------------------

(b) If the Company shall, at any time or from time to time after the issuance of
Common Stock or Other Securities pursuant to the exercise of this Warrant, and
until such time as the Holder no longer owns any shares of Common Stock or Other
Securities issued pursuant to the exercise of this Warrant (including shares
issued pursuant to this Section 3.4(b)) or six (6) months after the date of this
Warrant, whichever occurs first, issue shares of Common Stock, options to
purchase or rights to subscribe for shares of Common Stock, securities by their
terms convertible into, exercisable or exchangeable for shares of Common Stock,
or options to purchase or rights to subscribe for such convertible, exercisable
or exchangeable securities without consideration or for consideration per share
(including, in the case of such options, rights, or securities, the additional
consideration required to be paid to the Company upon exercise, conversion or
exchange) less than the Effective Price Per Share (each such issuance, a
“Triggering Issuance”), then (i) the Company shall issue to the Purchaser, for
no additional consideration, such number of shares of Common Stock or Other
Securities which when aggregated with the shares of Common Stock or Other
Securities issued hereunder to Holder prior to the applicable Triggering
Issuance would result in an effective Exercise Price (calculated by dividing the
aggregate Exercise Price therefor by such aggregate number of shares) equal to
the effective price per share of Common Stock of the Triggering Issuance
(calculated by dividing the total consideration received by the Company for such
issuance (as determined below) divided by the number of shares issued (as
determined below)), and (ii) the Effective Price Per Share shall be adjusted to
equal the effective price per share of Common Stock of the Triggering Issuance.
“Effective Price Per Share” shall mean the Exercise Price at which shares of
Common Stock or Other Securities were issued hereunder, as subsequently adjusted
pursuant to this Section 3.4(b). Notwithstanding the foregoing, a Triggering
Issuance shall not include any options to purchase shares of Common Stock (or
any shares issued in connection therewith) or other form of incentive equity
granted or issued under the Company’s 2009 Equity Compensation Plan, or any
shares of Common Stock issued to a strategic partner or licensee in connection
with a joint venture, strategic alliance, licensing agreement, or other similar
form of agreement.

(c) For the purposes of any adjustment of the Exercise Price pursuant to
paragraph (a) of this Section 3.4, and for the purposes of calculating the
number of shares of Common Stock issuable and the adjustment in the Effective
Price Per Share pursuant to paragraph (b) of this Section 3.4, the following
provisions shall be applicable:

(i) In the case of the issuance of shares of Common Stock for cash in a public
offering or private placement, the consideration shall be deemed to be the
amount of cash paid therefor after deducting therefrom any discounts,
commissions or placement fees payable by the Company to any underwriter or
placement agent in connection with the issuance and sale thereof.

 

6



--------------------------------------------------------------------------------

(ii) In the case of the issuance of shares of Common Stock for a consideration
in whole or in part other than cash, the consideration other than cash shall be
deemed to be the Fair Market Value thereof.

(iii) In the case of the issuance of options to purchase or rights to subscribe
for shares of Common Stock, securities by their terms convertible into,
exercisable or exchangeable for shares of Common Stock, or options to purchase
or rights to subscribe for such convertible, exercisable or exchangeable
securities:

(1) the aggregate maximum number of shares of Common Stock deliverable upon
exercise of such options to purchase or rights to subscribe for shares of Common
Stock shall be deemed to have been issued at the time such options or rights
were issued and for a consideration equal to the consideration, if any, received
by the Company upon the issuance of such options or rights plus the minimum
purchase price provided in such options or rights for the shares of Common Stock
covered thereby;

(2) the aggregate maximum number of shares of Common Stock deliverable upon
conversion of, exercise, or in exchange for any such convertible or exchangeable
securities or upon the exercise of options to purchase or rights to subscribe
for such convertible, exercisable or exchangeable securities and subsequent
conversion, exercise or exchange thereof shall be deemed to have been issued at
the time such securities, options, or rights were issued and for a consideration
equal to the consideration received by the Company for any such securities and
related options or rights (excluding any cash received on account of accrued
interest or accrued dividends), plus the additional consideration, if any, to be
received by the Company upon the conversion or exchange of such securities or
the exercise of any related options or rights;

(3) no further adjustment of the Exercise Price or Effective Price Per Share and
number of shares issuable, as applicable, adjusted upon the issuance of any such
options, rights, convertible securities or exchangeable securities shall be made
as a result of the actual issuance of shares of Common Stock or the exercise of
any such rights or options or any conversion or exchange of any such securities.

4. Extraordinary Events Regarding Common Stock. In the event that the Company
shall (a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock or any preferred stock issued by the
Company, (b) subdivide its outstanding shares of Common Stock, (c) combine its
outstanding shares of the Common Stock into a smaller number of shares of the
Common Stock, then, in each such event, (i) the number of shares of Common Stock
that the Holder shall thereafter, on the exercise hereof as provided in
Section 1, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 4) be issuable on such exercise by a fraction of
which (a) the numerator is the number of issued and outstanding shares of Common
Stock immediately after such any such event, and (b) the denominator is the
number of issued and outstanding shares of Common Stock immediately prior to any
such event, and (ii) the Exercise Price shall be accordingly adjusted so that
the aggregate Exercise Price prior to such adjustment shall equal to the
aggregate Exercise Price following such adjustment.

 

7



--------------------------------------------------------------------------------

5. Certificate as to Adjustments. In each case of any adjustment or readjustment
(i) in the shares of Common Stock (or Other Securities) issuable on the exercise
of this Warrant, (ii) of the Exercise Price, or (iii) the Effective Per Share
Price, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Exercise Price, the
Effective Per Share Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will forthwith mail a copy of each such certificate to the
holder and any warrant agent of the Company (appointed pursuant to Section 9
hereof).

6. Reservation of Stock, Etc., Issuable on Exercise of Warrant. The Company will
at all times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, shares of Common Stock (or Other Securities) from time
to time issuable on the exercise of this Warrant.

7. Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor’s counsel (at
the Company’s expense) that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at its expense (but with
payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.

8. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

 

8



--------------------------------------------------------------------------------

9. Warrant Agent. The Company may, by written notice to the each Holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

10. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

11. Rights of Shareholders. No Holder shall be entitled to vote or receive
dividends or be deemed the holder of the shares of Common Stock or any other
securities of the Company which may at any time be issuable upon exercise of
this Warrant for any purpose (the “Warrant Shares”), nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon the
recapitalization, issuance of shares, reclassification of shares, change of
nominal value, consolidation, merger, conveyance or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise,
in each case, until the earlier to occur of (x) the date of actual delivery to
Holder (or its designee) of the Warrant Shares issuable upon the exercise hereof
or (y) the third business day following the date such Warrant Shares first
become deliverable to Holder, as provided herein.

12. Notices, Etc. All notices and other communications from the Company to the
Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address, then
to, and at the address of, the last Holder who has so furnished an address to
the Company.

13. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT
SHALL BE BROUGHT ONLY IN STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE
TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. The
individuals executing this Warrant on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorneys’ fees
and costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be

 

9



--------------------------------------------------------------------------------

deemed modified to conform with such statute or rule of law. Any such provision
which may prove invalid or unenforceable under any law shall not affect the
validity or enforceability of any other provision of this Warrant. The headings
in this Warrant are for purposes of reference only, and shall not limit or
otherwise affect any of the terms hereof. The invalidity or unenforceability of
any provision hereof shall in no way affect the validity or enforceability of
any other provision hereof. The Company acknowledges that legal counsel
participated in the preparation of this Warrant and, therefore, stipulates that
the rule of construction that ambiguities are to be resolved against the
drafting party shall not be applied in the interpretation of this Warrant to
favor any party against the other party.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

    PETROALGAE INC. WITNESS:     By:   /s/ David Szostak     Name:   David
Szostak

/s/ Susan Canipe

    Title:   President

 

11



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSCRIPTION

(To Be Signed Only On Exercise Of Warrant)

 

TO: PETROALGAE INC.

  _____________________

  _____________________

Attention: Chief Financial Officer

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):

 

¨   ________ shares of the common stock covered by such warrant; or ¨   the
maximum number of shares of common stock covered by such warrant pursuant to the
cashless exercise procedure set forth in Section 2.

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$            . Such payment takes the form of (check applicable box or boxes):

 

¨   $__________ in lawful money of the United States; and/or ¨   the
cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation); and/or ¨   the cancellation of such
number of shares of Common Stock as is necessary, in accordance with the formula
set forth in Section 2.2, to exercise this Warrant with respect to the maximum
number of shares of Common Stock purchasable pursuant to the cashless exercise
procedure set forth in Section 2.

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ____________________ ________ whose address is
___________________________________________________________________________.

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:                 (Signature must conform to name of holder as specified on
the face of the Warrant)       Address:              

 

12



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of PetroAlgae Inc. into which the within Warrant relates specified under
the headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of PetroAlgae Inc. with full power of
substitution in the premises.

 

Transferees

  

Address

  

Percentage

Transferred

  

Number

Transferred

                                            

 

   

Dated:

                (Signature must conform to name of holder as specified on the
face of the Warrant)       Address:                     SIGNED IN THE PRESENCE
OF:               (Name)

 

ACCEPTED AND AGREED: [TRANSFEREE]    (Name)

 

13